




Exhibit 10.1
SECOND AMENDED AND RESTATED INVESTMENT ADVISORY AND MANAGEMENT SERVICES
AGREEMENT
This Second Amended and Restated Investment Advisory and Management Services
Agreement (the “Agreement”) is made as of the 5th day of June, 2013, by and
between BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation (the
“Company”), and BDCA ADVISER, LLC, a Delaware limited liability company (the
“Adviser”).
WHEREAS, on October 28, 2010, the Company and the Adviser entered into that
certain Investment Advisory and Management Services Agreement (the “Original
Agreement”) wherein the Company and the Adviser agreed that the Adviser would
furnish investment advisory services to the Company and provide certain
administrative services necessary for the operation of the Company on the terms
and conditions set forth therein;
WHEREAS, in accordance with the terms of the Original Agreement, the Adviser
entered into that certain Investment Sub-Advisory Agreement dated as of October
28, 2010, as amended and restated on January 13, 2011 (collectively, the
“Sub-Advisory Agreement”), with Main Street Capital Corporation, a Maryland
corporation (the “Sub-Adviser”), pursuant to which the Adviser delegated certain
duties under the Original Agreement to the Sub-Adviser;
WHEREAS, the Adviser and the Sub-Adviser mutually terminated the Sub-Advisory
Agreement and the sub-advisory relationship between the parties; and
WHEREAS, as a result of the termination of the Sub-Advisory Agreement, the
Company and the Adviser amended and restated the Original Agreement in its
entirety and entered into an Amended and Restated Investment Advisory and
Management Services Agreement dated as of June 23, 2011 (the “Amended
Agreement”) in order to reduce the Base Management Fee (as defined in Section
3(a) hereof) from two percent (2%) of the Company's gross assets to one and one
half percent (1.5%) of the Company's gross assets; and
WHEREAS, the Company and the Adviser now desire to amend and restate the Amended
Agreement in its entirety in order to remove the third part of the incentive
fee, referred to as the “Subordinated Liquidation Incentive Fee,” which was
equal to 20.0% of the net proceeds from the liquidation of the Company remaining
after investors have received distributions of net proceeds from liquidation of
the Company equal to Adjusted Capital (as defined in Section 3(b) hereof) as
calculated immediately prior to liquidation.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
1.           Duties of the Adviser.
(a)           Retention of Adviser. The Company hereby employs the Adviser to
act as the investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
Board of Directors of the Company (the “Board”), for the period and upon the
terms herein set forth:

1



--------------------------------------------------------------------------------




(i)            in accordance with the investment objectives, policies and
restrictions that are set forth in the Company's Registration Statement on Form
N-2 (File No. 333-166636) filed with the Securities and Exchange Commission (the
“SEC”), as amended from time to time (the “Registration Statement”); and
(ii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Company's charter and
bylaws, in each case as amended from time to time,
(b)           Responsibilities of Adviser. Without limiting the generality of
the foregoing, the Adviser shall, during the term and subject to the provisions
of this Agreement:
 
(i)
determine the composition and allocation of the portfolio of the Company, the
nature and timing of the changes therein and the manner of implementing such
changes;



 
(ii)
identify, evaluate and negotiate the structure of the investments made by the
Company;



 
(iii)
execute, monitor and service the Company's investments;



 
(iv)
determine the securities and other assets that the Company shall purchase,
retain, or sell;



 
(v)
perform due diligence on prospective portfolio companies; and



 
(vi)
provide the Company with such other investment advisory, research and related
services as the Company may, from time to time, reasonably require for the
investment of its funds.

(c)           Power and Authority. To facilitate the Adviser's performance of
these undertakings, but subject to the restrictions contained herein, the
Company hereby delegates to the Adviser, and the Adviser hereby accepts, the
power and authority on behalf of the Company to effectuate its investment
decisions for the Company, including the execution and delivery of all documents
relating to the Company's investments and the placing of orders for other
purchase or sale transactions on behalf of the Company. In the event that the
Company determines to acquire debt financing, the Adviser shall arrange for such
financing on the Company's behalf, subject to the oversight and approval of the
Board.
(d)           Acceptance of Employment. The Adviser hereby accepts such
employment and agrees during the term hereof to render the services described
herein for the compensation provided herein, subject to the limitations
contained herein.
(e)           Sub-Advisers. The Adviser is hereby authorized to enter into one
or more sub-advisory agreements with other investment advisers (each, a
“Sub-Adviser”) pursuant to which the Adviser may obtain the services of the
Sub-Adviser(s) to assist the Adviser in fulfilling its responsibilities
hereunder. Specifically, the Adviser may retain a Sub-Adviser to recommend
specific securities or other investments based upon the Company's investment
objectives, policies and restrictions, and work, along with the Adviser, in
sourcing, structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company.

2



--------------------------------------------------------------------------------




 
(i)
The Adviser and not the Company shall be responsible for any compensation
payable to any Sub-Adviser.



 
(ii)
Any sub-advisory agreement entered into by the Adviser shall be in accordance
with the requirements of the Investment Company Act, including without
limitation the requirements relating to Board and Company stockholder approval
thereunder, and other applicable federal and state law.



 
(iii)
Any Sub-Adviser shall be subject to the same fiduciary duties imposed on the
Adviser pursuant to this Agreement, the Investment Company Act and the Advisers
Act, as well as other applicable federal and state law.

(f)            Independent Contractor Status. The Adviser shall, for all
purposes herein provided, be deemed to be an independent contractor and, except
as expressly provided or authorized herein, shall have no authority to act for
or represent the Company in any way or otherwise be deemed an agent of the
Company.
(g)            Record Retention. Subject to review by and the overall control of
the Board, the Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records with respect to the Company's portfolio transactions and shall
render to the Board such periodic and special reports as the Board may
reasonably request or as may be required under applicable federal and state law,
and shall make such records available for inspection by the Board and its
authorized agents, at any time and from time to time during normal business
hours. The Adviser agrees that all records that it maintains for the Company are
the property of the Company and shall surrender promptly to the Company any such
records upon the Company's request and upon termination of this Agreement
pursuant to Section 9, provided that the Adviser may retain a copy of such
records.
The following provisions in this Section 1 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.
(h)           Administrator. The Adviser shall, upon request by an official or
agency administering the securities laws of a state, province, or commonwealth
(an “State Administrator”), submit to such State Administrator the reports and
statements required to be distributed to Company stockholders pursuant to this
Agreement, the Registration Statement and applicable federal and state law.
(i)           Fiduciary Duty: It is acknowledged that the Adviser shall have a
fiduciary responsibility for the safekeeping and use of all funds and assets of
the Company, whether or not in the Adviser's immediate possession or control.
The Adviser shall not employ, or permit another to employ, such funds or assets
in any manner except for the exclusive benefit of the Company. The Adviser shall
not, by entry into an agreement with any stockholder of the Company or
otherwise, contract away the fiduciary obligation owed to the Company and the
Company stockholders under common law.
2.            Company's Responsibilities and Expenses Payable by the Company.
(a)             Costs. Subject to the limitations on reimbursement of the
Adviser as set forth in Section 2(b) below, the Company, either directly or
through reimbursement to the Adviser, shall bear all other costs and

3



--------------------------------------------------------------------------------




expenses of its operations and transactions, including (without limitation) fees
and expenses relating to: expenses deemed to be “organization and offering
expenses” of the Company for purposes of Conduct Rule 2310(a)(12) of the
Financial Industry Regulatory Authority (for purposes of this Agreement, such
expenses, exclusive of commissions, the dealer manager fee and any discounts,
are hereinafter referred to as “Organization and Offering Expenses”); amounts
paid to third parties for administrative services; the investigation and
monitoring of the Company's investments; the cost of calculating the Company's
net asset value; the cost of effecting sales and repurchases of shares of the
Company's common stock and other securities; management and incentive fees
payable pursuant to the investment advisory agreement; fees payable to third
parties relating to, or associated with, making investments and valuing
investments (including third-party valuation firms), transfer agent and
custodial fees, fees and expenses associated with marketing efforts (including
attendance at investment conferences and similar events); federal and state
registration fees; any exchange listing fees; federal, state and local taxes;
independent directors' fees and expenses; brokerage commissions; costs of proxy
statements; stockholders' reports and notices; costs of preparing government
filings, including periodic and current reports with the SEC; fidelity bond,
liability insurance and other insurance premiums; and printing, mailing,
independent accountants and outside legal costs.
     Notwithstanding the foregoing, the Company shall not be liable for
Organization and Offering Expenses to the extent that Organization and Offering
Expenses, together with all prior Organization Offering Expenses, exceeds the
greater of $125,000 and 1.5% of the aggregate gross proceeds from the offering
of the Company's securities (the “Offering Proceeds”). More specifically, the
Company shall be obligated to reimburse the Adviser for all current and past
Organization and Offering Expenses paid by the Adviser and not already
reimbursed by the Company (the “Reimbursable O&O Expenses”) as follows:
 
(i)
if the Offering Proceeds are $8,333,333.33 or less, the Company shall reimburse
the Adviser for such Reimbursable O&O Expenses to the extent that the
Reimbursable O&O Expenses, together with all past Organization and Offering
Expenses for which the Adviser has received reimbursement, does not exceed
$125,000; or



 
(ii)
if the Offering Proceeds exceed $8,333,333.33, the Company shall reimburse the
Adviser for such Reimbursable O&O Expenses to the extent that the Reimbursable
O&O Expenses, together with all past Organization and Offering Expenses for
which the Adviser has received reimbursement, does not exceed an amount equal to
1.5% of the Offering Proceeds or a maximum reimbursement of $22,500,000,
assuming the maximum offering size is $1,500,000,000.

The following provisions in this Section 2(b) shall apply for only so long as
the shares of the Company are not listed on a national securities exchange.
(b)           Limitations on Reimbursement of Expenses. In addition to the
compensation paid to the Adviser pursuant to Section 3, the Company shall
reimburse the Adviser for all expenses of the Company incurred by the Adviser as
well as the actual cost of goods and services used for or by the Company and
obtained from entities not affiliated with the Adviser. The Adviser may be
reimbursed for the administrative services performed by it on behalf of the
Company; provided, however, the reimbursement shall be an amount equal to the
lower of the Adviser's actual cost or the amount the Company would be required
to pay third parties for the provision of comparable administrative services in
the same geographic location; and provided, further, that such costs are
reasonably allocated to the Company on the basis of assets, revenues, time
records or other

4



--------------------------------------------------------------------------------




method conforming with generally accepted accounting principles. No
reimbursement shall be permitted for services for which the Adviser is entitled
to compensation by way of a separate fee. Excluded from the allowable
reimbursement shall be:
(i)           rent or depreciation, utilities, capital equipment, and other
administrative items of the Adviser; and
(ii)           salaries, fringe benefits, travel expenses and other
administrative items incurred or allocated to any executive officer or board
member of the Adviser (or any individual performing such services) or a holder
of 10% or greater equity interest in the Adviser (or any person having the power
to direct or cause the direction of the Adviser, whether by ownership of voting
securities, by contract or otherwise).
(c)            Periodic Reimbursement. Expenses incurred by the Adviser on
behalf of the Company and payable pursuant to this Section 2 shall be reimbursed
no less than monthly to the Adviser. The Adviser shall prepare a statement
documenting the expenses of the Company and the calculation of the reimbursement
and shall deliver such statement to the Company prior to full reimbursement.
3.           Compensation of the Adviser. The Company agrees to pay, and the
Adviser agrees to accept, as compensation for the services provided by the
Adviser hereunder, a base management fee (“Base Management Fee”) and an
incentive fee (“Incentive Fee”) as hereinafter set forth. The Adviser may agree
to temporarily or permanently waive, in whole or in part, the Base Management
Fee and/or the Incentive Fee.
(a)            Base Management Fee. The Base Management Fee shall be calculated
at an annual rate of one and one half percent (1.5%) of the Company's average
gross assets. The Base Management Fee shall be payable quarterly in arrears, and
shall be calculated based on the average value of the Company's gross assets at
the end of the two most recently completed calendar quarters. All or any part of
the Base Management Fee not taken as to any quarter shall be deferred without
interest and may be taken in such other quarter as the Adviser shall determine.
The Base Management Fee for any partial month or quarter shall be appropriately
pro rated.
(b)           Incentive Fee. The Incentive Fee shall consist of two parts, as
follows:
  
(i)
The first part, referred to as the “Subordinated Incentive Fee on Income,” shall
be calculated and payable quarterly in arrears based on the Company's
“Pre-Incentive Fee Net Investment Income” for the immediately preceding quarter.
The payment of the Subordinated Incentive Fee on Income shall be subject to
payment of a preferred return to investors each quarter, expressed as a
quarterly rate of return on Adjusted Capital (as defined below) at the beginning
of the most recently completed calendar quarter, of 1.75% (7.00% annualized),
subject to a “catch up” feature (as described below). The calculation of the
Subordinated Incentive Fee on Income for each quarter is as follows:

  (A)           No Subordinated Incentive Fee on Income shall be payable to the
Adviser in any calendar quarter in which the Company's Pre-Incentive Fee Net
Investment Income does not exceed the preferred return rate of 1.75% or 7.00%
annualized (the “Preferred Return”) on Adjusted Capital;
(B)           100% of the Company's Pre-Incentive Fee Net Investment Income, if
any, that exceeds the preferred return but is less than or equal to 2.1875% in
any calendar quarter (8.75% annualized) shall be payable to the Adviser. This
portion of the company's Subordinated Incentive Fee on Income is referred to as
the “catch up” and is intended to provide the Adviser with an incentive fee of
20% on all of the Company's Pre-Incentive Fee Net Investment Income when the
Company's Pre-Incentive Fee Net Investment Income reaches 2.1875% (8.75%
annualized) in any calendar quarter; and

5



--------------------------------------------------------------------------------




(C)           For any quarter in which the Company's Pre-Incentive Fee Net
Investment Income exceeds 2.1875% (8.75% annualized), the Subordinated Incentive
Fee on Income shall equal 20% of the amount of the Company's Pre-Incentive Fee
Net Investment Income, as the Preferred Return and catch-up will have been
achieved.
  
(ii)
The second part of the incentive fee, referred to as the “Incentive Fee on
Capital Gains During Operations,” shall be an incentive fee on capital gains
earned on liquidated investments from the portfolio during operations prior to
the liquidation of the Company and shall be determined and payable in arrears as
of the end of each calendar year (or upon termination of the investment advisory
agreement). This fee shall equal 20.0% of the Company's incentive fee capital
gains, which shall equal the Company's realized capital gains on a cumulative
basis from inception, calculated as of the end of each calendar year, computed
net of all realized capital losses and unrealized capital depreciation on a
cumulative basis, less the aggregate amount of any previously paid capital gain
incentive fees.



 
(iii)
For purposes of Section 3(b):

(A)           “Pre-Incentive Fee Net Investment Income” means interest income,
dividend income and any other income (including any other fees, other than fees
for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Company
receives from portfolio companies) accrued during the calendar quarter, minus
the Company's operating expenses for the quarter (including the base management
fee, expenses payable under the administration agreement and any interest
expense and dividends paid on any issued and outstanding preferred stock, but
excluding the incentive fee). Pre-Incentive Fee Net Investment Income includes,
in the case of investments with a deferred interest feature (such as original
issue discount debt instruments with payment-in-kind interest and zero coupon
securities), accrued income that the Company has not yet received in cash.
Pre-Incentive Fee Net Investment Income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.
(B)           “Adjusted Capital” shall mean cumulative gross proceeds generated
from sales of the Company's common stock (including proceeds from the Company's
distribution reinvestment plan) reduced for distributions from non-liquidating
dispositions of the Company's investments paid to stockholders and amounts paid
for share repurchases pursuant to the Company's share repurchase program.
  
(iv)
Notwithstanding the foregoing, in no event will the Adviser's compensation on
the basis of a share of capital gains exceed 20% of the realized capital gains
upon the funds of the Company over the life of the Company, computed net of all
realized capital losses and unrealized capital depreciation.

4.           Covenants of the Adviser.
(a)           Adviser Status. The Adviser covenants that it will register as an
investment adviser under the Advisers Act and will maintain such registration.
The Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.
The following provisions in this Section 4 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.

6



--------------------------------------------------------------------------------




(b)           Reports to Stockholders. The Adviser shall prepare or shall cause
to be prepared and distributed to stockholders during each year the following
reports of the Company (either included in a periodic report filed with the SEC
or distributed in a separate report):
 
(i)
Quarterly Reports. Within 60 days of the end of each quarter, a report
containing the same financial information contained in the Company's Quarterly
Report on Form 10-Q filed by the Company under the Securities Exchange Act of
1934, as amended.



 
(ii)
Annual Report. Within 120 days after the end of the Company's fiscal year, an
annual report containing:

(A)           A balance sheet as of the end of each fiscal year and statements
of income, equity, and cash flow, for the year then ended, all of which shall be
prepared in accordance with generally accepted accounting principals and
accompanied by an auditor's report containing an opinion of an independent
certified public accountant;
(B)           A report of the activities of the Company during the period
covered by the report;
(C)           Where forecasts have been provided to the Company's stockholders,
a table comparing the forecasts previously provided with the actual results
during the period covered by the report;
(D)           A report setting forth distributions by the Company for the period
covered thereby and separately identifying distributions from (i) cash flow from
operations during the period; (ii) cash flow from operations during a prior
period which have been held as reserves; and (iii) proceeds from disposition of
Company assets.
 
(iii)
Previous Reimbursement Reports. The Adviser shall prepare or shall cause to be
prepared a report, prepared in accordance with the American Institute of
Certified Public Accountants United States Auditing Standards relating to
special reports, and distributed to stockholders not less than annually,
containing an itemized list of the costs reimbursed to the Adviser pursuant to
Section 2(b) for the previous fiscal year. The special report shall at a minimum
provide:

  (A)           A review of the time records of individual employees, the costs
of whose services were reimbursed; and
(B)           A review of the specific nature of the work performed by each such
employee.
 
(iv)
Proposed Reimbursement Reports. The Adviser shall prepare or shall cause to be
prepared a report containing an itemized estimate of all proposed expenses for
which it shall receive reimbursements pursuant to Section 2(b) of this Agreement
for the next fiscal year, together with a breakdown by year of such expenses
reimbursed in each of the last five public programs formed by the Adviser.



 
(v)
Proposed Federal Income Tax Returns. Within 75 days after the end of the
Company's fiscal year, all information necessary for Stockholders' to prepare
their federal income tax returns.


7



--------------------------------------------------------------------------------




(c)           Reports to State Administrators. The Adviser shall, upon written
request of any State Administrator, submit any of the reports and statements to
be prepared and distributed by it pursuant to this Section 4 to such State
Administrator.
(d)            Reserves. In performing its duties hereunder, the Adviser shall
cause the Company to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Adviser hereunder) by
causing the Company to retain a reasonable percentage of proceeds from offerings
and revenues.
  (e)            Recommendations Regarding Reviews. From time to time and not
less than quarterly, the Adviser must review the Company's accounts to determine
whether cash distributions are appropriate. The Company may, subject to
authorization by the Board of Directors, distribute pro rata to the stockholders
funds received by the Company which the Adviser deems unnecessary to retain in
the Company.


(f)            Temporary Investments. The Adviser shall, in its sole discretion,
temporarily place proceeds from offerings by the Company into short term, highly
liquid investments which, in its reasonable judgment, afford appropriate safety
of principal during such time as it is determining the composition and
allocation of the portfolio of the Company and the nature, timing and
implementation of any changes thereto pursuant to Section 1(b); provided
however, that the Adviser shall be under no fiduciary obligation to select any
such short-term, highly liquid investment based solely on any yield or return of
such investment. The Adviser shall cause any proceeds of the offering of Company
securities not committed for investment within the later of two years from the
date of effectiveness of the Registration Statement or one year from termination
of the offering, unless a longer period is permitted by the applicable
Administrator, to be paid as a distribution to the stockholders of the Company
as a return of capital without deduction of Front End Fees (as defined below).
5.           Brokerage Commissions. Limitations on Front End Fees; Period of
Offering; Assessments
(a)           Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Company to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm's risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Company's portfolio, and
constitutes the best net results for the Company.
 The following provisions in this Section 5 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.
(b)            Limitations. Notwithstanding anything herein to the contrary:

8



--------------------------------------------------------------------------------




 
(i)
All fees and expenses paid by any party for any services rendered to organize
the Company and to acquire assets for the Company (“Front End Fees”) shall be
reasonable and shall not exceed 18% of the gross offering proceeds, regardless
of the source of payment. Any reimbursement to the Adviser or any other person
for deferred organizational and offering expenses, including any interest
thereon, if any, will be included within this 18% limitation.



 
(ii)
The Adviser shall commit at least eighty-two percent (82%) of the gross offering
proceeds towards the investment or reinvestment of assets and reserves as set
forth in Section 4(d) above on behalf of the Company. The remaining proceeds may
be used to pay Front End Fees.

 6.           Other Activities of the Adviser.
The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, member (including its members and the owners of its members),
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Company's portfolio companies,
subject to applicable law). The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.
7.           Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Company and
acts as such in any business of the Company, then such manager, partner, member,
officer and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a manager, partner, member, officer
or employee of the Adviser or under the control or direction of the Adviser,
even if paid by the Adviser.
8.           Indemnification.
(a)            Indemnification. The Adviser (and its officers, managers,
partners, members (and their members, including the owners of their members),
agents, employees, controlling persons and any other person or entity affiliated
with the Adviser) shall not be liable to the Company for any action taken or
omitted to be taken by the Adviser in connection with the performance of any of
its duties or obligations under this Agreement or otherwise as an investment
advisor of the Company (except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services, and the Company shall indemnify, defend
and protect the Adviser (and its officers, managers, partners, members (and
their members, including the owners of their members), agents, employees,
controlling persons and any other person

9



--------------------------------------------------------------------------------




or entity affiliated with the Adviser, each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) and hold
them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys' fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser's
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company, to the extent such damages, liabilities, costs and expenses are
not fully reimbursed by insurance, and to the extent that such indemnification
would not be inconsistent with the laws of the State of Maryland, the charter of
the Company or the provisions of Section II.G of the Omnibus Guidelines
published by the North American Securities Administrators Association on March
29, 1992, as it may be amended from time to time.
 The following provisions in this Section 8 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.
(b)           Limitations on Indemnification. Notwithstanding Section 8(a) to
the contrary, the Company shall not provide for indemnification of the
Indemnified Parties for any liability or loss suffered by the Indemnified
Parties, nor shall the Company provide that any of the Indemnified Parties be
held harmless for any loss or liability suffered by the Company, unless all of
the following conditions are met:
 
(i)
the Indemnified Party has determined, in good faith, that the course of conduct
which caused the loss or liability was in the best interests of the Company;



 
(ii)
the Indemnified Party was acting on behalf of or performing services for the
Company;



 
(iii)
such liability or loss was not the result of negligence or misconduct by the
Indemnified Party; and



 
(iv)
such indemnification or agreement to hold harmless is recoverable only out of
the Company's net assets and not from stockholders.

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws unless one or more of the following conditions are met:
  
(i)
there has been a successful adjudication on the merits of each count involving
alleged securities law violations as to the particular indemnitee;



 
(ii)
such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular indemnitee; or




10



--------------------------------------------------------------------------------




 
(iii)
a court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and
related costs should be made, and the court of law considering the request for
indemnification has been advised of the position of the SEC and the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws.

(c)           Advancement of Funds. The Company shall be permitted to advance
funds to the Indemnified Party for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are met:
 
(i)
The legal action relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company;



 
(ii)
The legal action is initiated by a third party who is not a Company stockholder,
or the legal action is initiated by a Company stockholder and a court of
competent jurisdiction specifically approves such advancement; and



 
(iii)
The Indemnified Party undertakes to repay the advanced funds to the Company,
together with the applicable legal rate of interest thereon, in cases in which
the Indemnified Party is not found to be entitled to indemnification.

9.           Effectiveness, Duration and Termination of Agreement.
(a)           Term and Effectiveness. This Agreement shall become effective as
of the date that the Company meets the minimum offering requirement, as such
term is defined in the prospectus contained in the Company's registration
statement on Form N-2 as declared effective by the SEC. This Agreement shall
remain in effect for two years, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (i) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (ii) the vote
of a majority of the Company's directors who are not parties to this Agreement
or “interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.
  (b)           Termination. This Agreement may be terminated at any time,
without the payment of any penalty, (a) by the Company upon 60 days' written
notice to the Adviser, (i) upon the vote of a majority of the outstanding voting
securities of the Company, or (ii) by the vote of the Company's independent
directors, or (b) by the Adviser upon 120 days' written notice to the Company.
This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Moreover, if that certain
Investment Sub-Advisory Agreement dated as of October 28, 2010 (as amended,
restated or supplemented from time to time, the “Main Street Agreement”) by and
between the Adviser and Main Street Capital Corporation, a Maryland corporation
(“Main Street” or “Sub-Adviser”), shall (i) expire by its terms without renewal
pursuant to the last sentence of Section 8(a) of the Main Street Agreement or
(ii) be terminated by the Adviser or the Company pursuant to Section 8(b) of the
Main Street Agreement, this Agreement shall

11



--------------------------------------------------------------------------------




terminate simultaneously with the termination of the Main Street Agreement, and
the Company shall not, for a period of three (3) years following such
termination, engage the Adviser or its affiliates or any of their successors or
any officers, directors or employees of the Adviser or its affiliates or their
successors  as an adviser or sub-adviser to the Company without the prior
written consent of Main Street.  Notwithstanding the foregoing, or anything in
this Agreement or the Main Street Agreement to the contrary, if the Main Street
Agreement is terminated by the Adviser or the Company for cause (as defined
below), then the Company may enter into a new advisory agreement with the
Adviser or an affiliate thereof containing the same or similar terms as those
contained herein, without the prior consent of Main Street.  For purposes of
this Agreement, for cause shall mean the occurrence of one or more of the
following events:
 
(i)
the Sub-Adviser shall have materially breached the Main Street Agreement, as
determined by the independent directors of the Company; provided, however, that
the breaching party shall have 30 calendar days after the receipt of notice of
such breach from the other party to cure such breach;



 
(ii)
the Sub-Adviser is subject to an allegation that it has committed any fraud,
criminal conduct, gross negligence or willful misconduct in any action or
failure to act undertaken by the Sub-Adviser pertaining to or having a material
detrimental effect upon the ability of the Sub-Adviser to perform its respective
duties under the Main Street Agreement and the independent directors of the
Board shall have determined, after providing the Sub-Adviser with an opportunity
for a hearing and to cure any damage, that such allegation shall have had a
material adverse effect on the Company that can only be remedied by termination
of the Main Street Agreement, or, in any event, if and when a court or
regulatory authority of competent jurisdiction shall have returned a final
non-appealable order or ruling that the Sub-Adviser is guilty of or liable with
respect to such conduct;



 
(iii)
the Sub-Adviser (1) commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (2) consents to the
entry of an order for relief in an involuntary case under any such law, (3)
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) for any
substantial part of its property, or (4) makes any general assignment for the
benefit of creditors under applicable state law;



 
(iv)
if: (1) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect has been commenced against the
Sub-Adviser, and such case has not been dismissed within 60 days after the
commencement thereof; or (2) a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) has been appointed for the
Sub-Adviser or has taken possession of the Sub-Adviser's or any substantial part
of its property, and such appointment has not been rescinded or such possession
has not been relinquished within 60 days after the occurrence thereof; or



 
(v)
if at any time within five years after the Effective Date both Vincent D. Foster
and Todd A. Reppert cease to be actively involved in the management of the
Sub-Adviser unless the parties agree that acceptable replacements are in place
or can timely be put in place.

  (c)           Payments to and Duties of Adviser Upon Termination.

12



--------------------------------------------------------------------------------




  
(i)
After the termination of this Agreement, the Adviser shall not be entitled to
compensation for further services provided hereunder except that it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements and all earned but unpaid fees
payable to the Adviser prior to termination of this Agreement.  If the Company
and the Adviser cannot agree on the amount of such reimbursements and fees, the
parties will submit to binding arbitration.



 
(ii)
The Adviser shall promptly upon termination:

(A)           Deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;
(B)           Deliver to the Board all assets and documents of the Company then
in custody of the Adviser; and
(C)           Cooperate with the Company to provide an orderly management
transition.
The following provisions in this Section 9 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.
(d)            Other Matters. Without the approval of holders of a majority of
the shares entitled to vote on the matter, the Adviser shall not: (i) amend the
investment advisory agreement except for amendments that do not adversely affect
the interests of the stockholders; (ii) voluntarily withdraw as the Adviser
unless such withdrawal would not affect the tax status of the Company and would
not materially adversely affect the stockholders; (iii) appoint a new Adviser;
(iv) sell all or substantially all of the Company's assets other than in the
ordinary course of the Company's business; or (v) cause the merger or other
reorganization of the Company. In the event that the Adviser should withdraw
pursuant to (ii) above, the withdrawing Adviser shall pay all expenses incurred
as a result of its withdrawal. The Company may terminate the Adviser's interest
in the Company's revenues, expenses, income, losses, distributions and capital
by payment of an amount equal to the then present fair market value of the
terminated Adviser's interest, determined by agreement of the terminated Adviser
and the Company. If the Company and the Adviser cannot agree upon such amount,
then such amount will be determined in accordance with the then current rules of
the American Arbitration Association. The expenses of such arbitration shall be
borne equally by the terminated Adviser and the Company. The method of payment
to the terminated Adviser must be fair and must protect the solvency and
liquidity of the Company.
  (e)           With respect to any shares owned by the Adviser, the Adviser may
not vote or consent on matters submitted to the Stockholders regarding the
removal of the Adviser or regarding any transaction between the Company and the
Adviser.  In determining the existence of the requisite percentage of shares
necessary to approve a matter on which the Adviser may not vote or consent, any
shares owned by the Adviser shall not be included.
10.            Conflicts of Interests and Prohibited Activities.
The following provisions in this Section 10 shall apply for only so long as the
shares of the Company are not listed on a national securities exchange.
(a)           No Exclusive Agreement. The Adviser is not hereby granted or
entitled to an exclusive right to sell or exclusive employment to sell assets
for the Company.

13



--------------------------------------------------------------------------------




(b)           Rebates, Kickbacks and Reciprocal Arrangements.
  
(i)
The Adviser agrees that it shall not (A) receive or accept any rebate, give-up
or similar arrangement that is prohibited under applicable federal or state
securities laws, (B) participate in any reciprocal business arrangement that
would circumvent provisions of applicable federal or state securities laws
governing conflicts of interest or investment restrictions, or (C) enter into
any agreement, arrangement or understanding that would circumvent the
restrictions against dealing with affiliates or promoters under applicable
federal or state securities laws.



 
(ii)
The Adviser agrees that it shall not directly or indirectly pay or award any
fees or commissions or other compensation to any person or entity engaged to
sell the Company's stock or give investment advice to a potential stockholder;
provided, however, that this subsection shall not prohibit the payment of a
registered broker-dealer or other properly licensed agent from sales commissions
for selling or distributing the Company's common stock.

(c)           Commingling. The Adviser covenants that it shall not permit or
cause to be permitted the Company's funds from being commingled with the funds
of any other entity. Nothing in this Subsection 10(c) shall prohibit the Adviser
from establishing a master fiduciary account pursuant to which separate
sub-trust accounts are established for the benefit of affiliated programs,
provided that the Company's funds are protected from the claims of other
programs and creditors of such programs.
11.           Notices.
Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.
12.           Amendments.
This Agreement may be amended by mutual consent.
13.            Entire Agreement; Governing Law.
This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
BDC under the Investment Company Act, this Agreement shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.
IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Investment Advisory and Management Services Agreement to be duly
executed on the date above written.

14



--------------------------------------------------------------------------------




 
BUSINESS DEVELOPMENT CORPORATION OF AMERICA
 
 
 
 
 
 
By:
/s/ Nicholas S. Schorsch 
 
 
 
Name: Nicholas S. Schorsch 
 
 
 
Title: Chairman and Chief Executive Officer 
 
 
 
 
 

 
 
BDCA ADVISER, LLC
 
 
 
 
 
 
By:
/s/ William M. Kahane
 
 
 
Name: William M. Kahane
 
 
 
Title:  President 
 
 
 
 
 






15

